El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
El demandante y apelado hizo un contrato verbal con *763Oscar Oppenheimer. que expiraría en 1928. El contrato se celebró en 1923 para el corte y tiro de caña. Asumamos con el apelante que la palabra “tiro” de caña significa la transportación de caña. El corte habría de tener lugar en la hacienda Santa Cruz. En octubre de 1924 Oppenheimer vendió esta propiedad a Rafael Saurí, demandado y apelante. El demandante alegó que Rafael Saurí convino verbalmente en continuar el- contrato celebrado entre el demandante y Oscar Oppenheimer. El demandante entabló pleito por el quebrantamiento del contrato y por daños y perjuicios.
Al terminar el demandante de practicar su prueba, el demandado presentó una moción, de nonsuit, que la corte desestimó, y fundamentó otra vez al dictar sentencia a favor del demandante. Se señalan dos errores a este respecto. El primero es que el contrato era uno mercantil y debió haber sido probado por documento. El segundo es que la corte erró al considerar únicamente evidencia oral como proba-toria de un contrato que es costumbre hacerlo por escrito. Las disposiciones aplicables del Código de Comercio son:
“Art. 349.- — El contrato de transporte por vías terrestres o flu-viales de todo género, se reputará mercantil:
“1. Cuando tenga por objeto mercaderías o cualesquiera efectos del comercio.
“2. Cuando, siendo cualquiera su objeto, sea comerciante el por-teador o se dedique habitualmente a verificar transportes para el pú-blico.
“Art. 51. — Serán válidos y producirán obligación y acción en juicio los contratos mercantiles, cualesquiera que sean la forma y el idioma en que se celebren, la clase a que correspondan y la cantidad que tengan por objeto, con tal que conste su existencia por alguno de los medios que el derecho civil tenga establecidos. Sin embargo, la declaración de testigos no será por sí sola bastante para probar la existencia de un contrato, cuya cuantía exceda de 1,500 pesetas, a no concurrir con alguna otra prueba.
“La correspondencia telegráfica, sólo producirá obligación entre los contratantes que hayan admitido este medio previamente y en contrato escrito y siempre que los telegramas reúnan las condiciones *764o signos convencionales que previamente hayan establecido los con-tratantes, si así lo hubiesen pactado.”
La prueba tendió a demostrar que era la profesión del deñiandante hacer contratos de corte y tiro con otras personas, además de Oppenheimer, y que ésta era la ocupación general y costumbre del demandante. La corte resolvió, en efecto, que para que pudiera caer dentro de las disposiciones del artículo 349, el contrato de tiro debía hacerse independientemente de otros contratos y que debía ser público, y estamos conformes. La corte cita varias autoridades tendentes a sostener sus puntos de vista. Tal vez, según arguye el apelante, hay algún conflicto en las autoridades respecto a si un contrato que envuelve transportación no debe ser siempre considerado mercantil. Tenemos la idea, y así lo resolvemos, que la operación del demandante envuelta en este caso no fué pública dentro del sentido del artículo 349. El no negociaba con todos los que se le presentaran sino que hacía aquellos contratos que le convinieran. El público a que se refiere el artículo 349 tiene distinta connotación, y significa porteadores públicos generalmente reconocidos como tales. Una persona qué nada hizo salvo transportar caña a solicitud de prácticamente cualquiera, podría considerarse como un porteador público.
Una consideración más importante es que el demandante se dedicaba a cortar y transportar caña, ocupación esencialmente agrícola, y no una de transportación independientemente. Nos inclinamos a resolver que cuando un contrato es tanto civil como mercantil, su naturaleza civil prevalece. En otras palabras, para invocar el artículo 51, el carácter mercantil debe ser incuestionable.
El corte de caña puede fácilmente envolver alguna pericia. El aquí demandante se comprometió a convertir la caña en pie en mercancía transportable, y luego a llevarla. ¿ Se comprometería cualquier porteador público a hacer lo mismo como una profesión? Ya sea o no técnicamente *765perfecto nuestro razonamiento, creemos que nna persona corriente se convencería de qne el contrato ante nos no es mercantil.
La corte encontró nna clara preponderancia de la prueba en favor del demandante y se señala esto como error. A pesar de toda la argumentación, en el análisis final sólo Irubo un conflicto en la prueba y la corte dió crédito a los testigos del demandante. En octubre de 1924, cuando se hizo el traspaso, el demandante, el demandado, Oppenbeimer y otras personas se reunieron en la residencia del demandante para redactar la escritura de traspaso entre Oppenbeimer y Saurí. Un notario estaba, desde luego, presente. Declararon el demandante, Oppenbeimer y otros, que Oppenbeimer proponía que el convenio entre él y el demandante se hiciera constar por escrito. Entonces, de acuerdo con la prueba testifical, Saurí alegó que era innecesario un documento porque él cumpliría el contrato, o palabras a ese efecto. Por otra parte, el notario declaró que él estuvo presente durante todos los procedimientos y que no tuvo lug’ar tal conversación o convenio. Naturalmente la corte quedó impresionada por esta negativa y practicó una inspección ocular del sitio. Los testigos habían declarado que el convenio de que se trata se celebró en el comedor mientras el notario estaba sentado en la sala. El juez se colocó donde había estado ->el notario y encontró en efecto que si bien una persona podría darse cuenta de que se hablaba en el comedor, sin embargo, no podría coger el sentido. La corte estuvo dispuesta a no dudar de la credibilidad del notario, sino que simplemente creyó que estaba equivocado. Por nuestra parte no vemos cómo cualquier notario, ya esté o no continuamente ocupado en la preparación de una escritura, podría estar seguro de haber oído toda la conversación. Importa poco que la corte llegara a la conclusión, a virtud de la prueba, de que hubiera o no mucho alboroto en el local. La corte comentó *766la diferencia de franqueza entre los testigos del demandante y la de algunos de los testigos del demandado, fuera del notario. No Rallamos motivo alguno para desviarnos del Rabil y laborioso análisis RecRo por la corte inferior.
Volviendo aRora al artículo 51 del Código de Comercio, tenemos la idea de que en este caso concurrió alguna otra prueba que no fuera oral. La existencia del contrato anterior entre OppenReimer y el demandante era una; el RecRo de que el notario y las partes trataran en la escritura de cubrir o anticipar todos los gravámenes o cargas, era otra; y aun otra lo era el que la venta se Riciera en la residencia del demandante, que por otra parte no tenía otro interés que el de ser un amigo de las partes. Todo esto fue prueba circunstancial, a más del mero testimonio oral de testigos.
No encontramos prueba satisfactoria de gue sea costumbre celebrar por escrito contratos de esta clase. Aunque la Rubiera, nada encontramos en la ley que obligue a los contratantes a seguir esa costumbre.
El demandante solicitó indemnización por daños y per-juicios porque no tuvo la oportunidad de cortar y transpor-tar la caña de la finca durante los años 1925 y 1926, y re-clamó $3,210.90 La corte limitó esa reclamación a la canti-dad de $1,500, y el apelante no nos convence de que se co-metiera error; de igual modo en cuanto a las costas.

Debe confirmarse la sentencia apelada.